419 F.2d 830
UNITED STATES of America, Appellee,v.Kenneth PEEBLES, Appellant.
No. 13826.
United States Court of Appeals Fourth Circuit.
Argued January 5, 1970.
Decided January 8, 1970.

Henry Kowalchick, Norfolk, Va., for appellant.
James A. Oast, Jr., Asst. U. S. Atty. (Brian P. Gettings, U. S. Atty., on brief), for appellee.
Before BRYAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Appealing from his conviction on August 13, 1969 in the District Court for the Eastern District of Virginia of stealing Government property from a Navy warehouse at Portsmouth, in violation of 18 U.S.C. 641, Kenneth Peebles makes three assignments of trial error. The Court erred, he contends, in these respects: (a) by refusing to admit into evidence as an exhibit a fingerprint report prepared by the F.B.I.; (b) by granting the Government's motion to strike the testimony of one of its own witnesses; and (c) by refusing him in advance of trial a list of the persons to whom the Government had, prior to his arrest, submitted photographs for identification purposes.


2
Upon reviewing each of these contentions against the whole record, we find none of them justify a reversal and the evidence sufficient to convict.


3
Affirmed.